DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 were pending and were indicated as allowed in the previous notice of allowance on 12/24/2021. Claims 1, 4, 6-11, 13-15, 17, and 19 were amended in the 01/03/2022 response. Claims 1-20 are pending and are allowed in this office action. 
This notice of allowance is issued in consideration of applicant’s 01/03/2022 amendments, the Information Disclosure Statement filed with the request for continued examination on 02/03/2022, and updated search queries by the examiner. The reasons for allowance below are otherwise similar to the notice of allowance mailed on 12/24/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.

Information Disclosure Statement
The Information Disclosure Statement filed 02/03/2022 has been considered. 
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As discussed previously in the office action dated 5/1/2019, claims 1-20 were determined by the examiner to be eligible under 35 USC § 101 because while applicant’s claims do appear to include a commercial interaction for purchasing tickets performed between entities (e.g. a person and computers), the claim recites a combination of additional elements (e.g. computer readable
media, processing systems, first/second/third systems, data storage) for receiving first data from a first system and storing the first data in a data storage as a first data object with a “first tag” and receiving second data from a second system and storing the second data in the data storage as a second data object with a “second tag”, responding to a search query from a third system for a cluster of seats together which have either the first or second tags, and providing notifications to the first system in response to a purchase request including a data object with the first tag and notifications to the second system in response to the purchase request including a data object with the second tag. The claims as a whole integrate the judicial exception into a practical application by allowing seating inventory from multiple online systems (i.e. first and second systems) to be blended by storing the objects from each system with specific tags (i.e. standard formats for data objects from each system) and made available for search and purchase (e.g. by a third system), while providing notifications to the first and second systems in response to purchases of the data objects based on the specific tags which the data objects were previously assigned in the data storage. Therefore the claims are eligible because when the additional elements are considered in combination, the claim amounts to significantly more than the judicial exception.
Regarding 35 USC § 103, independent claims 1, 11, and 16 are novel and non-obvious over the prior art for the following reasons: 
US 20120166231 A1 Denker teaches one or more non-transitory computer-readable media configured to store instructions that when executed by one or more processing systems perform operations (Denker: ¶ 0065; also see ¶ 0012) including: obtaining over a network data from a first system, i.e. primary ticket sellers (Denker: ¶ 0305; also see ¶ 0281, ¶ 0292) and placing the first data into a first data object in data storage and tagged with a first tag (Denker: ¶ 0306 showing seat icons coded to indicate source of the ticket for a given seat and indicating primary or secondary market source; also see ¶ 0085); obtaining over the network second data from a second system, i.e. secondary ticket sellers (Denker: ¶ 0305) and placing the second data into a second data object in the data storage tagged with a second tag (Denker: ¶ 0305-¶ 0306 ; also see ¶ 0085), wherein the data from the primary and secondary ticket sellers represent tickets to a seat at a venue (Denker: ¶ 0306); wherein the combination of the first and second data objects include at least one of the first data object with the first tag and at least one of the second data object with the second tag (Denker: ¶ 0306 and Fig. 21X showing “the user can select one or more ticket sources, which may include primary and secondary market sellers. The seat map is then updated to highlight the seats whose tickets are available from the selected sources”); determining a price of a cluster of two or more seats at the venue based on pricing for the seats (Denker: ¶ 0306 and Fig. 21X) and providing, to the third system, an indication and the price of the cluster of two or more seats, a first seat of the cluster of two or more seats represented by the at least one first data object with the first tag and a second seat of the cluster of two or more seats represented by the at least one second data object with the second tag (Denker: ¶ 0306 and Fig. 21). Denker further teaches receiving a user search query for a plurality of seats at the venue 
US 20060116916 A1 to Bowman et al. (Bowman) discloses a system for purchasing seats at a ticketed event, and teaches performing a search query from a user which specifies that the search is for a plurality of tickets for a grouping of seats, i.e. cluster of seats spatially located together at the venue (Bowman: ¶ 0019, ¶ 0021, ¶ 0023) and searching the available seats for a cluster of seats which are spatially located together at the venue (Bowman: ¶ 0022-0023). Bowman further teaches purchasing a grouping of two or more seats for purchase (Bowman: ¶ 0019, ¶ 0025).
US 20150287119 A1 to Bhan et al. (Bhan) teaches that a determined total price for a group of two seats together is based on an average price per ticket for a selected ticket group (Bhan: ¶ 0060 showing number of tickets selected and a price for each, wherein Fig. 5B displays $56 x 2 tickets  = $112 total, where the average price of the two tickets is necessarily $56; also see Fig. 6 showing 2 tickets x $178/each amounts to $356 for an average price that is necessarily 
US 8204799 B1 to Murray et al. (Murray) teaches a system for purchasing items in which items from multiple different merchants may be selected and purchased simultaneously in a single order and payment transaction, i.e. a single transfer of funds (Murray: Col. 16: 15-43 and Col. 28: 23-32; see specifically “allowing a customer 50 to submit one payment transaction for all items 35 in the cart rather than submitting separate payment transactions for each merchant 40 associated with those items”). Murray further teaches in response to receiving purchases, returns, or other changes in the status of items (Murray: Col. 14:43 – Col. 15: 2), which as per Murray above corresponds to a single payment transaction for items from multiple merchants (Murray: Col. 16: 15-43), providing updated status information on each merchant’s inventory of items to the merchants (Murray: Col. 14: 43 – Col. 15: 31).
However, no combination of the references discussed above would have rendered obvious all of the limitations of claims 1, 11, and 16 when considered as a whole. In particular, the references fail to fully teach the limitation to “determine a price of the cluster of two or more seats at the venue based on an average between a price for a first seat with the first tag and a price for a second seat with the second tag, wherein the price for the first seat and the price for the second seat are different prices from different ticket sellers” when considered in the context of the claims as a whole. The other previously cited references including US 20110282700 A1 to Cockcroft, US 20130339069 A1 to Hampel et al., and US 20150120508 A1 to Black do not teach the features above. 
US 20110166950 A1 to Goldstein et al. is the closest prior art not already cited, and teaches determining an average price of tickets currently on the market within any section or 
The most relevant NPL reference identified by the examiner is “Ticketmaster” (NPL Reference U on current PTO-892) which teaches the integration of a social media services into the Ticketmaster ticketing system in order to see where friends are sitting so that users can purchase group tickets nearby one another or plan their ticket purchases for the event. 
Relevant foreign prior art identified by the examiner includes WO 2009108641 A2 to Sunshine et al. which teaches a system for price determination of event tickets by grouping seat tickets, filtering the list to remove outliers and fitting the prices to one of the groups of seat tickets (Sunshine: at least ¶ 0033) and displaying the price levels correlated with the seats on a venue map (Sunshine: at least ¶ 0027). However, neither reference renders the claim obvious by teaching the missing features above. 
As no combination of the prior art identified by the examiner would have rendered the limitations of claims 1, 11, and 16 as a whole obvious to one of ordinary skill in the art, claims 1, 11, and 16 are allowable over the prior art. Dependent claims 2-10, 12-15, and 17-20 are also allowable over the prior art as they depend from claims 1, 11, and 16 respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/HUNTER A MOLNAR/Examiner, Art Unit 3628                      

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628